15-1003
    Walker v. City of Utica


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                    At a stated term of the United States Court of Appeals for the Second Circuit, held
    at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
    the 11th day of March, two thousand sixteen.

    PRESENT:
                ROBERT A. KATZMANN,
                      Chief Judge,
                RAYMOND J. LOHIER, JR.,
                CHRISTOPHER F. DRONEY,
                      Circuit Judges.
    _______________________________________________

    WILLIE WALKER,

                               Plaintiff-Appellant,

                       v.                                                       15-1003

    CITY OF UTICA, DANIEL LABELLA, individually and
    in his official capacity as Utica Police Chief, MARK
    WILLIAMS, individually and in his official capacity as
    Utica Police Chief, JOHN TOOMEY, individually and in
    his official capacity as Utica Police Captain, LOUIS
    CAPRI, individually and in his official capacity as Utica
    Police Lieutenant, EDWARD NOONAN, individually and
    in his official capacity as Utica Police Officer, STANLEY
    FERNALD, individually and in his official capacity as a
    Utica Police Officer, FRANK MUCITELLI, individually
    and in his capacity as a Utica Police Officer, JOSHUA
    GRANDE, individually and in his official capacity as Utica
    Police Officer, JAMES HOLT, individually and in his
                                                      1
official capacity as Utica Police Officer, TODD DUVAL,
individually and in his official capacity as Utica Police
Officer, MICHAEL CURLEY, individually and in his
official capacity as Utica Police Officer, SAMUEL
GEDDES, individually and in his official capacity as Utica
Police Officer, STEVEN HAUCK, individually and in his
official capacity as Utica Police Officer, LINDA FATATA,
individually and in her official capacity as Utica
Corporation Counsel, BRIAN BANSNER, HOWARD
BRODT,

                  Defendants-Appellees.
_____________________________________________

FOR PLAINTIFF-APPELLANT:                       Willie Walker, pro se, Utica, New York.

FOR DEFENDANTS-APPELLEES:                      Zachary Christopher Oren and John Paul Orilio,
                                               Assistant Corporation Counsel, City of Utica Law
                                               Department, Utica, New York.


       Appeal from a judgment of the United States District Court for the Northern District of

New York (D’Agostino, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Willie Walker, proceeding pro se, appeals the district court’s judgment

dismissing his 42 U.S.C. § 1983 claims that the defendants violated his civil rights by, inter alia,

subjecting him to false arrest, malicious prosecution, and an illegal search relating to incidents that

took place on October 24, 2009 and January 1, 2010. We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

       We review de novo a district court’s grant of summary judgment, which is appropriate

where “the movant shows that there is no genuine dispute as to any material fact and the movant is




                                                  2
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Miller v. Wolpoff & Abramson,

L.L.P., 321 F.3d 292, 300 (2d Cir. 2003).

       Walker’s brief challenges only the dismissal of his false arrest, malicious prosecution, and

illegal search claims. Accordingly, he has abandoned his other claims. See LoSacco v. City of

Middletown, 71 F.3d 88, 92–93 (2d Cir. 1995).

       Our review of the record and relevant case law shows that the district court properly

granted summary judgment in favor of defendants on Walker’s remaining claims. We affirm the

district court’s judgment for substantially the same reasons stated by the district court in its

thorough memorandum-decision and order.

       We have considered all of Walker’s arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk




                                                3